     Case 3:18-cv-01496 Document 229 Filed 07/20/21 Page 1 of 3 PageID #: 2603




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


AMY BROWN, individually and as
Administratrix of the Estate of
JAMES BRADY LEONARD, deceased,

                                Plaintiff,

v.                                                      CIVIL ACTION NO. 3:18-1496

MASON COUNTY COMMISSION;
GALLIA COUNTY BOARD OF COMMISSIONERS;
POINT PLEASANT VOLUNTEER FIRE DEPARTMENT
ADAM BRYANT, individually and in his official capacity;
NANETTE ELLIOTT;
LISA TURNER; and
JOHN and JANE DOE or DOES,


                                Defendants.

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff’s Motion for Leave to File the Second Amended

Complaint (ECF No. 181). Plaintiff asserts that leave to amend is warranted by newly surfaced

information which supports the Monell claim that was previously dismissed without prejudice.

Specifically, Plaintiff states that she learned for the first time on April 15, 2021, that Sheriff Powers

maintained a policy which permitted process server, Defendant Adam Bryant, to respond to

emergencies in his official capacity. Plaintiff asserts that amending the complaint would neither

be futile nor prejudicial to Defendants, both of whom possessed this information. Defendants

object to the motion, arguing that this information is not new to Plaintiff and that they would be

prejudiced by amending the Complaint weeks before trial.
   Case 3:18-cv-01496 Document 229 Filed 07/20/21 Page 2 of 3 PageID #: 2604




       Although the Court rejects Defendants’ argument that Plaintiff was aware of this

information before Sheriff Powers’ deposition, it agrees that Plaintiff failed to timely move to

amend and has not provided a justification for that failure. Plaintiff deposed Sheriff Powers on

April 15, 2021, yet did not file her motion until June 25, 2021—a month after the dispositive

motion deadline of May 25, 2021. Indeed, Plaintiff failed to move to amend until after the motions

for summary judgment became ripe. Plaintiff reasons that she waited to file the motion until after

she obtained the errata sheet from Sheriff Powers. This is not a viable justification. Plaintiff knew

the substance of Sheriff Powers’ testimony and knew that the dispositive motion deadline was

approaching.


       The Court is also skeptical of Plaintiff’s proffered reasoning because there is evidence that

Plaintiff simply forgot that the Court had dismissed her negligent supervision Monell claim. On

December 5, 2019, the Court dismissed this claim, reasoning:

         Plaintiff’s threadbare legal assertions that Bryant acted pursuant to municipal
         policy or custom is insufficient to impute liability for his actions onto the
         Commission, because she has not plausibly alleged the existence of any such
         policy or custom guiding Bryant’s actions.

Mem. Op. and Order 13, ECF No. 51. But in Plaintiff’s Response in Opposition to Defendant’s

Motion for Summary Judgment—which was filed more than a week before the Motion for Leave

to File Second Amended Complaint—Plaintiff argues that the Court should not grant summary

judgment to Defendants because Mason County Commission had a “policy of allowing Adam

Bryant to respond to accident scenes.” ECF No. 167. In so arguing, Plaintiff referenced the above-

dismissed claim from the Amended Complaint. Id. (“Plaintiff’s Amended Complaint alleges that

Adam Bryant was a Mason County process server employed by the Mason County Sheriff’s

Department. (Amended Complaint, Exhibit 19, ¶ 19 (Doc 4)).”). It was not until after Defendant

pointed out that this claim had been dismissed that Plaintiff filed the instant motion. This lack of

                                                -2-
  Case 3:18-cv-01496 Document 229 Filed 07/20/21 Page 3 of 3 PageID #: 2605




diligence is inexcusable and would prejudice the Defendants, who would have been entitled to

conduct discovery on this claim if the Court granted Plaintiff’s motion. Given that neither party

would like to continue the current trial date, Plaintiff’s untimeliness cannot be remedied.

Accordingly, the Court DENIES the Motion for Leave to File Second Amended Complaint.

       The Clerk is DIRECTED to send a copy of this Order to counsel of record and any

unrepresented parties.


                                            ENTER:         July 20, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -3-
